Citation Nr: 1412706	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for sacroiliac joint dysfunction with chronic lumbar strain (hereinafter "back disability").

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected back disability or due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for allergies with headaches (claimed as rhinitis with immunotherapy sinus headaches).

4.  Entitlement to service connection for bilateral lower extremity neurological complaints (claimed as "paresthesia of the lower extremities and sciatica"), to include as secondary to the service-connected back disability or due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 2000 to January 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted service connection for sacroiliac joint dysfunction with chronic lumbar strain (claimed as whole back), assigning a disability rating of 10 percent effective the day after service separation, and denied service connection for a right hip condition, allergies with headaches, and paresthesia of the lower extremity and sciatica.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider a veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In this case, the Veteran initially claimed service connection for paresthesia of the lower extremities and sciatica; however, pursuant to Clemons, the Board concludes that the issues of entitlement to service connection for all neurological conditions of the lower extremities are in appellate status.  The Board has recharaterized the issues on the title page of this decision to reflect this finding.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for a right hip disorder and bilateral lower extremity neurological complaints, a higher initial rating for the service-connected back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had complaints of allergies to animals, pollen, mold, and grass during service.

2.  The Veteran's in-service and current symptoms of allergies with headaches are seasonal and other acute allergic manifestations subsiding on the absence of or the removal of the allergen.  


CONCLUSION OF LAW

The criteria for service connection for allergies with headaches have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claim for service connection for allergies with headaches, the Veteran was provided notice in February 2009, prior to the initial adjudication of the claim in November 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The February 2009 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, VA examination reports, and lay statements.  Some of the Veteran's service treatment records are unavailable.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.  

As part of the February 2009 notice letter, the RO requested the Veteran submit any service treatment records in her possession.  In February 2009, the RO submitted a written request for service treatment records from the Veteran's Reserve unit and received no response.  In February 2009, an email request was submitted to the Records Management Center and a negative response was received.  In April 2009, the RO sent a second written request for records from the Veteran's Reserve unit.  In April 2009, the RO sent a letter to the Veteran requesting her assistance in obtaining service treatment records from her Reserve unit.  Following May 2009 telephone correspondence with the Veteran's Reserve unit, the RO sent a faxed request for service treatment records to the Reserve unit.  In May 2009, service treatment records were received from the Veteran's Reserve unit, but the records were incomplete.  In a May 2009 telephone conversation with the RO, the Veteran indicated that she had no further service treatment records to submit.  In May 2009, a formal finding of the unavailability of service treatment records was issued. 

In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing service records would be futile.  The Board finds that VA has fulfilled its duty to notify the Veteran of VA's inability to obtain records.  In this regard, in February 2009 and April 2009, the RO informed the Veteran of the missing service treatment records.  In May 2009, the RO adequately addressed its efforts to obtain the records and adequately advised the Veteran that she was ultimately responsible for providing the evidence.  The RO considered the claim after attempts to obtain the records were unsuccessful; thus, it was reasonable for the Veteran to know that her claim would be decided on the evidence of record unless she submitted the records unable to be obtained.  

Moreover, even if additional service treatment records were currently located, service connection would not be awarded.  The Board acknowledges that the Veteran had allergies in service and currently has allergies.  As discussed below, the Board is denying service connection for allergies with headaches based on the fact that they are seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen and acute diseases healing without residuals pursuant to 38 C.F.R. § 3.380.  Thus, it is unlikely that any additional service treatment records, if obtained, would help substantiate the Veteran's claim as the service treatment records would only show the already established fact of allergies in service.  Further, the Board notes that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Second, VA satisfied its duty to obtain a medical opinion when required.  See            38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination in September 2009 (the report of which has been associated with the claims file).  The Board finds the September 2009 VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  Additionally, neither the Veteran nor the representative has challenged the adequacy of the VA examination.  

The Veteran was offered an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Allergies with Headaches 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with allergies with headaches; which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R.     § 3.380.

In a January 2009 claim, the Veteran contended that she had rhinitis with immunotherapy sinus headaches.  The Veteran asserted that she developed allergies after moving from Germany to England and that her allergies were possibly caused by frequent moves and deployments.  The Veteran contended that she suffers sinus headaches caused by allergic reactions.  At the September 2009 VA examination, the Veteran indicated that her allergies began approximately seven years prior.  The Veteran reported taking Zyrtec for her allergies, but that, depending on the season, she still has allergies approximately one day per week.  The Veteran contended that she suffered from chronic sinusitis with pain and headaches immediately following an allergy attack.  The Veteran reported one episode when her face swelled so badly that she could not open her eyes, as well as one episode requiring antibiotic treatment lasting four to six weeks.  The Veteran reported 25 to 30 episodes per year that did not require prolonged treatment.  The Veteran reported symptoms relating to chronic sinusitis of itchy and watery eyes.  

In a February 2010 notice of disagreement, the Veteran reported that she had childhood allergies to cats and dogs, but no other allergen, as documented at an in-service April 2004 skin allergy test.  The Veteran stated that a later in-service skin test in July 2007 showed allergies to grasses, weeds, and molds.  The Veteran reported she had a severe allergic reaction to a Christmas tree in service.  The Veteran contended that these records show that her allergies were incurred while on active duty.  

In a January 2011 substantive appeal (VA Form 9), the Veteran reported that she had an allergy to animals prior to entering service.  The Veteran contended that she developed allergies to multiple grass, weeds, and molds during active service.  The Veteran contended that once she is exposed to these allergens, and a reaction occurs, it persists even after the allergen is removed.  The Veteran reported that prescription medication does not alleviate her symptoms.  The Veteran further stated that, while flying, she develops symptoms of sneezing, watery eyes, and stuffed nose.  The Veteran contended that her allergy provider suggested that she had a vasomotor issue rather than an allergy during flight.

As discussed in detail below, the Board finds that the Veteran in-service and current symptoms of allergies with headaches are seasonal and other acute allergic manifestations subsiding on the absence of or the removal of the allergen; therefore, the Board finds that service connection for allergies with headaches is not warranted as these are acute diseases, healing without residuals.  The existence of a current sinus disability is not established by the record.  The Veteran's service treatment records show complaints of allergies during service and multiple diagnoses of allergic rhinitis.  The service treatment records show allergic rhinitis due to animals, pollen (in the form of grasses and weeds), and mold, that are controlled by medication and immunotherapy.

On a May 2004 report of medical history, the Veteran reported allergies to cats and dogs.  The reviewing military physician noted that the Veteran had mild allergic rhinitis secondary to exposure to cat and dog hair or dander that is controlled with Claritin and immunotherapy.  A June 2004 service treatment record notes that the Veteran reported sneezing, itchy, and watery eyes that have been recurrent for approximately 10 years.  The Veteran reported that her symptoms were only noted when she is exposed to dogs or cats.  The Veteran denied any symptoms unless the pet physically got on her or she was directly exposed to pet hair or dander.  The service treatment record indicates that the Veteran requested immunotherapy for treatment of her symptoms due to inability of the Veteran to tolerate long visits with her family, but that the Veteran otherwise had minimal symptoms.  Skin testing was positive for dog and cat, but negative for grass, trees, weeds, molds, dust mite, and cockroach.  The June 2004 service treatment record notes that the Veteran had mild allergic rhinitis (hay fever) that is largely avoidable.

A July 2004 in-service aeromedical summary notes a history of pet induced allergic rhinitis.  The Veteran reported symptoms of sneezing, itchy/watery eyes, and rhinorrhea for the previous 10 years.  The Veteran reported that her symptoms only occur when she is exposed to dogs or cats and spontaneously resolve if she is not in the presence of canines or felines.  

A December 2004 service treatment record notes that the Veteran reported periorbital edema and a rash on the right arm.  The service treatment record notes that there was a dog in the house the Veteran was staying and that the Veteran could not relate contact with any plants except her Christmas tree.  The service treatment record notes a rash and possible allergic reaction to something unknown.  A June 2007 service treatment record notes that the Veteran reported that weather changes, mowing, pollens, dust, and pets/animals trigger severe nasal problems.  July 2007 service treatment records note skin testing of the Veteran was positive for grass, weeds, mood, and cat hair allergies.  A September 2007 service treatment record notes a diagnosis of allergic rhinitis to animals and pollen.

A November 2007 in-service aeromedical summary notes a history of allergic rhinitis for approximately 10 years, beginning during the Veteran's teenage years.  The Veteran reported perennial symptoms of congestion, postnasal drainage, rhinorrhea, sneezing, and itchy, puffy, and watery eyes as well as decreased sense of smell and taste.  The Veteran reported common triggers of cat and dog dander including occasionally developing hives when exposed to dogs.  The Veteran also reported allergen triggers of dust, cutting the grass, and changes in the weather.  The Veteran reported minor rhinorrhea for a few hours during one day approximately two weeks prior, but otherwise denied any allergic rhinitis symptoms since beginning immunotherapy in October 2007.  The November 2007 in-service aeromedical summary notes a diagnosis of allergic rhinitis, cause unspecified, controlled by immunotherapy without adverse effects.

An October 2008 service treatment record notes that the Veteran reported that, whenever she flies for more than 12 hours, she sneezes, has itchy eyes, runny nose, congestion, and sinus headache.  The record notes an impression of allergic rhinitis to animals and rhinitis vasomotor.  On a November 2008 report of medical history for the purpose of service separation, the Veteran reported sinus headaches due to allergies.   The reviewing military physician noted a diagnosis of seasonal allergies and that the Veteran sees an allergist for monthly shots.

At the September 2009 VA examination, the VA examiner noted no allergic or vasomotor rhinitis, bacterial rhinitis, nasal obstruction, septal deviation, tissue loss, scaring or deformity of the nose, sinusitis, or injury or disease affecting the soft palate.  X-rays of the sinuses taken during the September 2009 VA examination reflect no air-fluid levels or significant mucosal thickening in the sinuses and no bony abnormalities in the face or skull.  No sinus disease was identified.  The VA examiner diagnosed the Veteran with allergies with headaches.  

With respect to the Veteran's contentions that she experienced sinusitis since service (see September 2009 VA examination report), the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the Veteran's lay statements in the present case are outweighed by the September 2009 VA examination report that indicates that the Veteran has not met the clinical requirements for sinusitis at any time and by the service treatment records which do not diagnosis the Veteran with sinusitis, but instead with seasonal allergies and allergic rhinitis, that resolve once the allergen is removed.  The Veteran has not been shown to have the requisite medical knowledge or training to render an opinion as to the nature or etiology of the claimed allergy disorder.  

The Board has weighed the Veteran's statements that, once she is exposed to these allergens, and a reaction occurs, it persists even after the allergen is removed (see January 2011 substantive appeal), and finds her current statements made in connection with a claim for benefits to be of lesser probative value than the earlier, more contemporaneous histories some of which were made for treatment purposes that indicate the Veteran's allergies resolve once the allergen is removed and are managed by medication and immunotherapy.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Further, the service treatment records note that the Veteran's allergies resolve themselves when the allergen is removed.

The Veteran has reported a history of symptoms during service, which both treating providers and the September 2009 VA examiner opined were seasonal allergies.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380.  There are specific notations that the allergies are seasonal and related to animals, pollen, and mold.  Based upon review of the lay and medication evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's allergies with headaches are seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen and are acute diseases, healing without residuals.  See id.  As there is no current 

disability, the criteria for service connection for allergies with headaches must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for allergies with headaches is denied.


REMAND

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The September 2009 VA examination report notes that the Veteran reported being unemployed due to multiple health conditions, including the service-connected back disability.  In a January 2011 substantive appeal (VA Form 9), the Veteran contended that she is unable to stand longer than two hours and has lifting/pulling restrictions that caused her to be laid off from her job.  The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with her back initial rating appeal.  The Board finds that a remand is required prior to the Board's adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the RO addressed TDIU in the first instance.  

Next, review of the record indicates that the last VA examination for the service-connected back disability was in September 2009.  In a February 2010 notice of disagreement, the Veteran contended that her back disability has continued to deteriorate.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous" where it is coupled with an assertion of worsening since the last examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).   

Additionally, the Board finds that an examination is necessary to assist in determining the nature and etiology of the claimed right hip disorder and bilateral lower extremity neurological complaints.  The DD Form 214 reflects that the Veteran had service in Iraq during the Gulf War; therefore, she is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317 (2013).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2013).  

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances;            (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

With regard to the claimed right hip disorder, service treatment records note some reports of right hip pain.  See October 2008 and December 2008 service treatment records and November 2008 report of medical history.  However, a December 2008 service treatment record notes that x-rays of the right hip showed no significant bone, joint, or soft tissue abnormality.  December 2008 and January 2009 private treatment records note mild right trochanteric tenderness with good range of motion.  In the January 2009 claim, the Veteran reported hip problems possibly caused by lifting heavy litters for four years and rigorous physical training.  At the September 2009 VA examination, the Veteran reported bursitis in both hips when pressure is applied to the hip area; however, the September 2009 VA examination report notes that x-rays of the right hip where normal and the right hip displayed full range of motion.  X-rays of the hips and pelvis conducted for the September 2009 VA examination were negative with hips normally aligned without fracture, avascular necrosis, or degenerative change.  The VA examiner did not render a diagnosis of a right hip disability.  In the January 2011 substantive appeal (VA Form 9), the Veteran reported constant tenderness upon palpitation of the hips bilaterally.  

With regard to the claimed bilateral lower extremity neurological disorders, service treatment records note some complaints of sciatica (pain caused by compression/irritation of the sciatic nerve) and some radicular pain.  See June, July, and October 2008 service treatment records and November 2008 report of medical history.  In the January 2009 claim, the Veteran contended that she has paresthesia linked to back pain and hip deformity as well as sciatica caused by lifting heavy litters and physical training.  A January 2009 private treatment record notes intermittent paresthesia (tingling/tickling sensation of a person's skin) in the lower extremities.  At the September 2009 VA examination, the Veteran reported tingling of the entire legs mostly at night.  The VA examination report notes normal neurological examination, lower extremity motor function, and lower extremity sensory function and notes no pathology to render a diagnosis with the reported tingling of unknown etiology.  A February 2010 private treatment record notes that the Veteran reported increased low back pain radiating to the left lower extremity.  In the January 2011 substantive appeal (VA Form 9), the Veteran reported sciatica pain along with lower back pain.

Based on the above, the Board finds that there is some evidence that the Veteran's claimed bilateral neurological complaints and right hip disorder may be associated with service or the service-connected back disability; thus, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's claimed bilateral lower extremity neurological complaints and right hip condition.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the issues of service connection for a right hip disorder and bilateral lower extremity neurological complaints, a higher initial rating for the service-connected back disability, and a TDIU are REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice on the issue of TDIU under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  Then, schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected back disability and to obtain an opinion as to the nature and etiology of any current right hip disorder or lower extremity neurological complaints, including paresthesia and sciatica.  The claims folder should be made available to the examiner.  The VA examiner should review any additional evidence associated with the record.  

Regarding the low back, all indicated tests, including range of motion testing, should be performed and the findings reported.  The examiner should indicate, expressed in terms of the additional range of motion loss, whether the back disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  

The VA examiner should assess whether the back disability is manifested by intervertebral disc disease and indicate whether the intervertebral disc disease has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

Regarding the lower extremity neurological and right hip complaints, the VA examiner should note all reported symptoms, and specifically state whether any of the Veteran's complaints are attributable to a known diagnosis.  If there are known diagnoses to which the Veteran's complaints are attributable, the examiner should offer the following opinions with respect to each disability:

Is it as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred active service?

Is it as likely as not (50 percent or greater probability) that the Veteran's current disability was caused by the service-connected back disability or other service-connected disability?

Is it as likely as not (50 percent or greater probability) that the Veteran's current disability was aggravated (permanently worsened in severity  beyond a natural progression) by the service-connected back disability or other service-connected disability?

4.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


